The judgment of the court was pronounced by
Eustis, C. J.*
This is an action brought for the recovery of the amount of several bank notes of the Consolidated Association, which it is alleged were sent by mail from New York to New Orleans in halves. The left hand halves only are produced, the others, sent by a subsequent mail, never having arrived. The loss of the right hand halves, and the advertisement thereof, have been sufficiently established, and the judge has provided for the future security of the bank by requiring a bond of indemnity from the plaintiffs, under article 2258 of the Code, which has been furnished. There is no valid objection to the plaintiffs’ right of recovery.
The judgment allows the plaintiffs interest from judicial demand. No objection has been made to this allowance in this court, or by an application for a new trial in the court below, on the part of the defendants. We shall therefore make no change in the judgment; but we desire that this case be not considered as a precedent for the allowance of interest on lost obligations. In Murdock v. The Union Bank, 2 Robinson, 112, no interest was given in a similar case.
The claim of the plaintiffs for twelve per cent interest under the charter of the bank, we consider inadmissible. ' Judgment affirmed.

 Rost, X, being interested, did not sit on tho trial of this ease.